



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Wu,







2008 
          BCCA 7



Date: 20080111

Docket: CA033523

Between:

Regina

Respondent

And

Shu 
    Wei Wu

Appellant








Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Mr. Justice Hall




The 
          Honourable Madam Justice Levine








N. 
          Cobb


Counsel for the Appellant




W. 
          P. Riley


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




26 November 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




11 January 2008








Written 
          Reasons by
:




The 
          Honourable Mr. Justice Hall




Concurred 
          in by:




The 
          Honourable Madam Justice Rowles

The 
          Honourable Madam Justice Levine



Reasons 
    for Judgment of the Honourable Mr. Justice Hall:

[1]

The appellant appeals from convictions entered against him on June 
    6, 2005 by a Provincial Court judge.

[2]

The appellant was found guilty of the offences of production of marijuana 
    on November 22, 2003 contrary to s. 7(1) of the
Controlled Drugs and 
    Substances Act
, S.C. 1996, c. 19 (
CDSA
), and possession 
    of marijuana for the purpose of trafficking on the same date contrary to s. 
    5(2) of the
CDSA
.  On November 21, 2005 the appellant was given 
    a nine-month conditional sentence order and the residence where the drugs 
    were found was ordered forfeited.

[3]

The background factual circumstances are that at around 8:00 a.m. on 
    November 22, 2003 a telephone caller, apparently using a pay phone at a mall 
    location in Burnaby, called police headquarters to report that there was an 
    injured person at a residence owned by the appellant on Venables Street in 
    Burnaby.  A police officer went to the mall to investigate whether the call 
    might be a hoax but nothing useful could be discovered at the mall.  A short 
    time later, this officer and another officer arrived at the Venables Street 
    house.  The police proceeded to examine the perimeter of the house.  They 
    did not observe any signs of forced entry but noticed condensation on the 
    windows and observed a hydro meter spinning at a high rate of speed.  The 
    police checked a database which indicated that the residence was a possible 
    marijuana grow operation.  The officers observed from their exterior check 
    that there might be two separate suites in the house, but they could not be 
    sure of this.  An exterior examination of the premises indicated a possible 
    marijuana growing operation.

[4]

The officers went to the front of the house and knocked on the front 
    door but got no answer to the knock.  One of the officers, Cst. Chow, testified 
    at trial that he heard what he believed was someone exiting the house at the 
    back of the premises.  The officers then went to the rear of the house where 
    they discovered the appellant standing at the back of the residence near the 
    bottom of a staircase.  The appellant was promptly detained in handcuffs and 
    searched and questioned by the police officers.  Cst. Chow said that although 
    the appellant spoke imperfect English he seemed to have no difficulty in understanding 
    the questions that were posed to him and responding to the police in somewhat 
    broken English.  The appellant was asked on more than one occasion whether 
    there was someone injured at the house and eventually he responded in the 
    affirmative.  The police next brought the appellant to the rear door of the 
    residence and requested that he ask the occupant of the premises to let them 
    in.  The door was opened by the girlfriend of the appellant who was inside 
    the residence at the time.  Cst. Chow entered with his gun drawn and checked 
    the rooms on the main floor.  This entry was accomplished about a half hour 
    after the receipt of the initial telephone call concerning a person injured 
    at the house.

[5]

When Cst. Chow entered the house, he discovered two women and a child 
    and noted a strong smell of marijuana in the premises.  The police noted a 
    door leading to the downstairs portion of the house that had a combination 
    padlock on it.  The door was forced open and a marijuana grow operation was 
    discovered.  The appellant and his girlfriend were arrested and transported 
    to police headquarters.  Thereafter the police obtained a search warrant and 
    examined the basement.  The search of the basement disclosed a sophisticated 
    growing operation.  An external door to the downstairs premises was barricaded 
    with a refrigerator and the other entry from the inside of the house was, 
    as I have noted, padlocked.  The appellant indicated that he had placed the 
    padlock on that interior door at some earlier time.

[6]

The appellant claimed that he was living in another premises and had 
    been driven to the house earlier that morning by his sister.  He testified 
    that his girlfriend and their son resided at the premises and said he visited 
    there from time to time.  He claimed the downstairs suite was rented to a 
    couple, but that story seemed out of accord with the physical circumstances 
    at the scene.  The police later discovered the appellants wallet in one of 
    the bedrooms of the main floor of the home.  The appellant said that he had 
    left the wallet by mistake in his sons bedroom the night before.

[7]

It was argued at trial that the search of the premises, initially being 
    a warrantless search, was a breach of the
Charter
rights

of the appellant and his girlfriend and the remedy sought was exclusion 
    of the evidence.  The judge did not accede to this submission.  Eventually 
    she found the appellant guilty of the offences with which he was charged, 
    but she acquitted the girlfriend on the basis that she might not have had 
    control over the basement area where the marijuana was found.  The judge said 
    this in the course of her reasons ruling that the evidence found as a result 
    of the search was admissible:

¶12      
    In the case at bar, the police had received what the officers believed to 
    be a 911 call.  It is immaterial that no absolute proof of the nature of the 
    call was placed before the Court.  Constable Chow tried to locate the caller 
    to determine the nature of his concern.  When he was unable to do so, he went 
    to the home in question.  He and Corporal Gregor made efforts to determine 
    the source of the concern at the home.  They then came upon Mr. Wu, who confirmed 
    that someone in the house was injured.  It is my view that a complete search 
    of the house was inevitable upon the 911 call being made in any event, but 
    this confirmation was important to the officers.  They made efforts to cause 
    the occupants to open the door voluntarily, which were successful.

¶13      
    That all of this was taking some time does not, in my view, detract from the 
    necessity that there was for the police to enter the house and search all 
    of it.  One synonym for exigent is urgent, but the word also means critical, 
    and carries the connotation of the circumstances being other than the usual.

¶14      
    Corporal Gregor, in her thorough and careful evidence, in effect told me that 
    the officers were aware that it was likely there was marijuana production 
    going on in the house, but that, after the 911 call was made, she considered 
    it critical to enter the home and make sure all was well.  Some of the circumstances 
    at the home, such as the reluctance of the occupants to respond to the police 
    presence, Mr. Wus sudden appearance at the rear of the house, his confirmation 
    that someone inside needed help, and his assertion that the occupants were 
    frightened, increased the concerns of the officers.  I am satisfied that the 
    police were not motivated by their conclusion respecting the likelihood of 
    finding a marijuana grow operation, but rather by the need to ensure that 
    no one in the house needed assistance.

¶15      
    It is my conclusion that the rights of the accused guaranteed by the
Charter 
    of Rights and Freedoms
were not infringed or denied by the actions of 
    the police in this case.  The application is denied.

[8]

On appeal, the appellant argues that the search was in breach of the
Charter
rights of the appellant and also submits that the reasons 
    given by the trial judge were not sufficient for appellate review.  Concerning 
    this latter ground, we advised counsel for the Crown that it need not be addressed.  
    In my view the reasons given by the trial judge in her ruling on evidence 
    and in convicting the appellant were sufficient for appellate review and I 
    would therefore not accede to this ground of appeal advanced on behalf of 
    the appellant.

[9]

That leaves for consideration issues concerning the validity of the 
    search.  The appellant submits that the type of phone call that precipitated 
    the police presence at the house has on occasion been found to be a ruse and 
    the police should have been more alive to this.   He submitted that the evidence 
    should have led the judge to conclude that the police were suspicious of the
bona fides
of the call as indicated by the visit to the mall, and that 
    the real reason for the entry and initial search was related to suspicions 
    of a marijuana grow operation, not a search for a person needing assistance.

[10]

Although the case may be near to the line on the question of standing 
    because the appellant claimed he was not ordinarily resident in the premises 
    (see
R. v. Edwards
, [1996] 1 S.C.R. 128, 104 C.C.C. (3d) 136), 
    I propose to consider the matter on the basis that the appellant has standing 
    to question the validity of the search conducted by the police upon their 
    initial attendance and entry into the house.

[11]

The appellant starts with the proposition that a warrantless search 
    is
prima facie
an unreasonable search:
Hunter v. Southam Inc.
, 
    [1984] 2 S.C.R. 145, 14 C.C.C. (3d) 97.  An individual has a high expectation 
    of privacy in his or her residence.  I note that in
R. v. Pugliese
(1992), 
    71 C.C.C. (3d) 295, 8 O.R. (3d) 259,  the Ontario Court of Appeal found that 
    an accused landlord could not object to a search warrant obtained to search 
    the premises of a tenant in a building owned by the accused.  The right seems 
    to inhere more in residence than in ownership.

[12]

The appellant in this case owned the house but asserted he was not 
    living at the premises.  Although he denied living there, his wallet was found 
    in a main floor room and there was also some information that he had been 
    the one who placed a padlock on the inside door to the basement.  These features 
    may distinguish the situation in the present case from
Pugliese
because this appellant seems to have had more contact with the premises than 
    was the situation in that case.  I consider the appellant has, on the particular 
    facts of this case, the status to contest the legality of the actions of the 
    police in the initial entry.

[13]

A governing authority on the permitted ambit of a police search in 
    a possible emergency situation is
R. v. Godoy
(1998), [1999] 
    1 S.C.R. 311,

131 C.C.C. (3d) 129.  In
Godoy
, 
    the police responded to a 911 call that originated in the apartment of the 
    accused.  When the police got to the apartment, the accused answered the door 
    and assured the officers that there was no problem.  The police did not accept 
    that statement and forcibly entered the apartment, where they found the wife 
    of the appellant with a visible injury and in distress.  She asserted to them 
    that the accused had struck her.  The police then endeavoured to arrest the 
    accused but he resisted.  The accused was later charged both with assault 
    of his wife and assaulting a peace officer.  The accused was acquitted at 
    trial of assaulting the wife when she testified he did not hit her.  He was 
    also acquitted of assaulting a peace officer because the trial judge held 
    that the entry into the apartment by the police was illegal.  That acquittal 
    was appealed.

[14]

The summary conviction appeal court reversed the trial decision as 
    being out of accord with reality.  The Ontario Court of Appeal dismissed an 
    appeal by the accused from this judgment.  The Supreme Court of Canada dismissed 
    a further appeal to that court.  Chief Justice Lamer said in the course of 
    his reasons:

¶ 17     Before this Court, the parties did not seriously debate 
    whether the police have a common law duty to respond to distress calls.  Rather, 
    the real question is whether the discharge of this common law duty entitles 
    the police to forcibly enter a dwelling.  In other words, the central issue 
    concerns the second branch of the
Waterfield
test.

(2)
Does the conduct in question involve an unjustifiable use 
    of police powers in the circumstances?

¶ 18     In
Simpson
,
supra
, Doherty J.A. applied both
Waterfield
,
supra
, and
Dedman
,
supra
, and described what is meant 
    by a justifiable use of police power as follows (at p. 499):

the justifiability of an officers conduct depends on a number of factors 
    including the duty being performed, the extent to which some interference 
    with individual liberty is necessitated in order to perform that duty, the 
    importance of the performance of that duty to the public good, the liberty 
    interfered with, and the nature and extent of the interference.

[. . .]

¶ 22     Thus in my view, the importance of the police duty to protect 
    life warrants and justifies a forced entry into a dwelling in order to ascertain 
    the health and safety of a 911 caller.  The public interest in maintaining 
    an effective emergency response system is obvious and significant enough to 
    merit some intrusion on a resident's privacy interest.  However, I emphasize 
    that the intrusion must be limited to the protection of life and safety.  The 
    police have authority to investigate the 911 call and, in particular, to locate 
    the caller and determine his or her reasons for making the call and provide 
    such assistance as may be required.  []  They do not have further permission 
    to search the premises or otherwise intrude on a resident's privacy or property. 
     In
Dedman
,
supra
, at p. 35, Le Dain J. stated that the interference 
    with liberty must be necessary for carrying out the police duty and it must 
    be
reasonable
.  A reasonable interference in circumstances such as 
    an unknown trouble call would be to locate the 911 caller in the home.  If 
    this can be done without entering the home with force, obviously such a course 
    of action is mandated.  Each case will be considered in its own context, keeping 
    in mind all of the surrounding circumstances.  (I specifically refrain from 
    pronouncing on whether an entry in response to a 911 call affects the applicability 
    of the "plain view" doctrine as it is not at issue on the facts 
    of the case at bar.)

¶ 23     In the case at bar, the forced entry into the appellant's home 
    was justifiable considering the totality of the circumstances.  The police 
    were responding to an unknown trouble call.  They had no indication as to 
    the nature of the 911 distress.  They did not know whether the call was in 
    response to a criminal action or not.  They had the common law duty (statutorily 
    codified in s. 42(3) of the Act) to act to protect life and safety.  Therefore, 
    the police had the duty to respond to the 911 call.  Having arrived at the 
    appellant's apartment, their duty extended to ascertaining the reason for 
    the call.  Acceptance of the appellant's bald assertion that there was "no 
    problem" would have been insufficient to satisfy that duty.  The police 
    had the power, derived as a matter of common law from this duty, to enter 
    the apartment to verify that there was in fact no emergency.  The fact that 
    the appellant tried to shut the door on the police further contributes to 
    the appropriateness
of their response in forcing
entry.

[Emphasis in original.]

[15]

In the present case, the trial judge concluded that the police, during 
    the initial entry into the house, were not motivated by their suspicion of 
    a marijuana grow operation but, rather, were acting to ascertain whether someone 
    in the house needed assistance.  In the case of
R. v. Jamieson
, 
    2002 BCCA 411, 171 B.C.A.C. 57, the police had made a warrantless entry into 
    a premises a couple of hours after a person with burn injuries exited the 
    house.  It was suspected by the police that the premises contained a meth 
    lab operation.  Although there was no indication that others were still inside, 
    the police were concerned that someone who might be injured could be in the 
    premises and they entered to search the house.  This entry was found justifiable 
    by the trial court and that conclusion was sustained in this Court.  Saunders 
    J.A. observed at para. 35 that "The conclusion that the primary motive 
    [of the police officers] was safety is a conclusion of fact."  As in 
    that case, so here the conclusion of the trial judge about the motivation 
    of the investigators is one of fact.

[16]

It seems appropriate to observe that, on occasion, premises where marijuana 
    grow operations exist have been scenes of violence and injury.  The police 
    officers attending at the house would be entitled to take account of such 
    circumstances in assessing the likelihood or possibility that there could 
    be an injured person inside this house who needed assistance.  I consider 
    there was a sufficient evidentiary basis for the judge to conclude, as she 
    did, that the police were motivated by safety concerns at the time they made 
    their warrantless entry into this house.  I would not disturb her factual 
    finding on this issue.

[17]

When the police entered the premises, they simply made a cursory search 
    of the premises to make certain that no one was injured or needed police assistance.  
    When they had satisfied themselves as to this, they left the premises and 
    obtained a search warrant before conducting a full investigation of the basement 
    area where the marijuana was being grown.  In my view, the police did not 
    go beyond what was necessary and appropriate in their initial search of the 
    house.  Their conduct was justifiable having regard to all the circumstances.

[18]

This Court observed in
R. v. Hill
, 2006 BCCA 530, 233 
    B.C.A.C. 120, at para. 28:

These cases are essentially fact-driven.  It is not for this Court to 
    review the evidence and substitute its own view of the evidence for that of 
    the trial judge in the absence of clear error.  No such error has been demonstrated 
    in this case.

[19]

I would adopt those comments in this case.  I would dismiss this appeal 
    from conviction.

The Honourable Mr. Justice Hall

I agree:

The Honourable Madam Justice Rowles

I agree:

The Honourable Madam Justice Levine


